Citation Nr: 0404993	
Decision Date: 02/23/04    Archive Date: 02/27/04

DOCKET NO.  03-11 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa



THE ISSUE

Entitlement to an effective date earlier than October 3, 
1988, for a 100 percent rating for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel





INTRODUCTION

The veteran had active military service from February 1969 to 
November 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claim for an 
effective date earlier than October 3, 1988, for a 100 
percent rating for post-traumatic stress disorder (PTSD).  
The veteran testified at a videoconferencing hearing held 
before the undersigned in November 2003 in connection with 
his appeal.  


FINDINGS OF FACT

1.  In 1984 the RO granted service connection for PTSD and 
assigned a 50 percent rating from February 1982.  

2.  Decisions of the Board in June 1986, October 1986, and 
February 1988 denied appeals for a rating higher than 50 
percent for PTSD.  

3.  In November 1991 the Board granted a 100 percent 
schedular rating for PTSD; the RO assigned an effective date 
of October 3, 1988, for the rating.  

4.  An October 1992 Board decision assigned a 70 percent 
disability rating for PTSD from February 3, 1988, and denied 
a rating higher than 50 percent before that date.  


CONCLUSION OF LAW

An effective date earlier than October  3, 1988, for a 100 
percent rating for post-traumatic stress disorder is not 
warranted.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matter - the VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002), which, among other 
changes, expanded the notification and duty to assist 
obligations owed to claimants.  

In the present case, the RO has not notified the veteran of 
the provisions of the new law or performed additional 
development regarding the effective date issue.  However, the 
essential facts by which the appeal must be decided are not 
in dispute.  The matter to be resolved is legal in nature and 
its outcome is determined by the interpretation and 
application of the law and regulations rather than by 
consideration of conflicting or disputed evidence.  Given the 
nature of the issue, procurement of additional evidence would 
not strengthen the veteran's claim.  The United States Court 
of Appeals for Veterans Claims (the Court) has held that the 
VCAA does not affect matters on appeal when the question is 
limited to statutory interpretation.  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  Smith v. Gober, 14 Vet. 
App. 227, 231-32 (2002); see also Livesay v. Principi, 15 
Vet. App. 165 (2001) (en banc) (holding that the VCAA is not 
applicable where it could not affect a pending matter and 
could have no application as a matter of law).  Consequently, 
the VCAA is not applicable to the matter decided herein and 
no further action to comply with its provisions is required.  

Legal Criteria

Generally, the effective date of an evaluation and award of 
compensation, pension, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a)(West 1991 & Supp. 
2002); 38 C.F.R. § 3.400 (2003).  The effective date of an 
award of increased disability compensation shall be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if the claim is 
received within one year from such date; otherwise, the 
increase shall be effective from the date of receipt of the 
claim.  38 C.F.R. § 3.400(o)(2) (2003).  

Decisions of the Board of Veterans' Appeals are final 
decisions.  38 U.S.C.A. §§ 7103, 7104 (West 1991 & Supp. 
2002).  

The law permits the reopening of a finally denied claim for 
service connection if new and material evidence is received.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.156(a) (as in effect before August 29, 2002) (New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.); See also Hodge v. West, 155 
F 3d. 1356 (1998); Elkins v. West, 12 Vet. App. 209, 214-9 
(1999); Winters v. West, 12 Vet. App. 203, 206 (1999) (en 
banc) overruled on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375, 1378 (Fed. Cir. 2000).  

Factual Background

An April 1984 RO rating decision granted service connection 
for PTSD and assigned a 50 percent rating from August 1982.  
A later rating decision revised the effective date as 
February 1982, the date of the veteran's original claim for 
service connection for PTSD.  In June 1986, the Board of 
Veterans' Appeals denied the veteran's appeal for an earlier 
effective date for the compensation award, a rating higher 
than 50 percent for PTSD, and a total rating based on 
individual unemployability.  

An October 1986 Board decision denied an increased rating for 
PTSD and a total rating based on individual unemployability.  
In February 1988, the Board denied an appeal for an increased 
rating for PTSD and referred back to the RO for initial 
consideration the issues of entitlement to a total rating 
based on individual unemployability and entitlement to a 
retroactive evaluation for PTSD.  The RO addressed both 
matters in a May 1988 rating decision and denied both claims.  
The veteran did not appeal these denials.  

A claim for an increased rating for PTSD was received from 
the veteran on 
October 3, 1988.  By a November 1991 decision, the Board held 
that a 100 percent schedular rating was warranted.  A 
December 1991 RO rating decision assigned an effective date 
of October 3, 1988, for the 100 percent rating.  

The veteran appealed the October 3, 1988, effective date 
assigned by the RO.  In an October 1992 decision, the Board 
assigned a 70 percent disabling rating for PTSD from February 
3, 1988, the date of revisions to the VA rating schedule, and 
denied an effective date earlier than February 3, 1988 for a 
rating higher than 50 percent.  In deciding the effective 
date issue, the Board held that the June 1986 and October 
1986 Board decisions were supported by the evidence then of 
record and did not involve obvious error under 38 U.S.C.A. 
§ 7103(c).  

In February 1996, the Board issued a decision denying an 
effective date earlier than October 3, 1988, for the grant of 
a 100 percent rating for PTSD.  The Board found that the 
veteran had not alleged a legal basis for the assignment of 
an earlier effective date.  The Board declined to consider 
the question of whether there was clear and unmistakable 
error in the October 1992 Board decision, citing the decision 
of the United States Court of Appeals for the Federal Circuit 
in Smith v. Brown, 35 F. 3d 1516 (Fed. Cir.).  
Reconsideration of the decision was denied.  

In support of an April 2002 request to reopen his claim for 
an earlier effective date, the veteran submitted a March 2001 
statement from an official at Northwestern Mutual that his 
insurance premiums had been waived since August 1980 because 
of total disability.  



Analysis

The veteran contends that he has been totally disabled due to 
his PTSD throughout the period since the February 3, 1982, 
effective date of the grant of service connection for PTSD 
and that he is therefore entitled to a 100 percent rating as 
of that date.  He argues that the insurance statement he has 
submitted in connection with the current claim and the 
medical evidence of record in his file demonstrate that his 
PTSD has been totally disabling since 1982.  

The Board must find, however, that the increased rating and 
effective date issues that would have to be resolved in the 
veteran's favor in order for an earlier effective date to 
have been assigned have been adjudicated by the Board on 
several occasions.  Those decisions are now final and 
prohibit the assignment of an effective date back to 1982.  

Specifically, claims for entitlement to a rating higher than 
50 percent for PTSD or to a total rating based on individual 
unemployability were denied by the Board in June 1986, 
October 1986 and February 1988, and a total rating based on 
individual unemployability was denied by a rating decision of 
May 1988.  Those decisions became final because there was no 
right to appeal Board decisions to a federal court at that 
time.  Retroactive entitlement to a 100 percent rating before 
October 1988 was denied by the Board in October 1992.  By 
that time, the law had been changed so that adverse VA 
benefit determinations were appealable to the United States 
Court of Veterans Appeals (now known as the United States 
Court of Appeals for Veterans Claims) if a notice of 
disagreement was filed on or after November 18, 1988.  The 
veteran did not appeal the October 1992 decision to the 
Court.  Thus each of the foregoing Board decisions was final 
as to the evidence then of record.  

The veteran's current claim for an earlier effective date is 
based on the premise that, despite the prior adjudication, 
entitlement to an increased rating for PTSD from 1982 to 1988 
may be established by submission of still more medical 
evidence to demonstrate total disability during that period.  
That assumption is incorrect as a matter of law.  Even if the 
Board were to accept for purposes of argument that the 
veteran was in fact totally disabled from 1982 to 1988, that 
total disability were demonstrated by the newly-received 
evidence, and that such evidence constituted new and material 
evidence within the meaning of 38 C.F.R. § 3.156(a) for the 
purpose of reopening all of the previously denied claims, 
that finding would not permit the award of an earlier 
effective date.  The regulation that controls the assignment 
of effective dates specifies that an effective date of an 
award based on submission of new and material evidence is the 
date of receipt of the new and material evidence.  See 38 
U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400(q)(1)(ii) 
(2003).  

This conclusion is consistent with the Court's decision in 
Lapier v. Brown, 5 Vet. App. 215 (1993), which held that, 
even assuming the presence of new and material evidence, 
reopening of a claim of entitlement to an earlier effective 
date under 38 C.F.R. § 3.156 cannot result in the actual 
assignment of an earlier effective date because an award 
granted on a reopened claim may not be made effective before 
the date of the reopened claim.  

Consequently, any potential entitlement that the veteran 
might have to an earlier effective date may be established 
only, if at all, by a finding of clear and unmistakable error 
(CUE) in decisions of the Board rendered in June 1986, 
October 1986, or October 1992 or by seeking reconsideration 
of such final decision(s) (38 U.S.C.A. § 7103).  Before 
November 21, 1997, a claimant was precluded by law from 
collaterally attacking a prior final Board decision by 
alleging CUE in either the Board's decision or in a rating 
decision that was subsumed in that decision.  Smith v. Brown, 
35 F.3d, 1516 (Fed. Cir. 1994).  However, such challenges 
have been permitted since November 21, 1997, the date of 
enactment of Pub. L. No. 105-111, 111 Stat. 2271.  See 38 
U.S.C.A. §§ 5109A (a) and 7111 (West 1991 & Supp. 2000).   

The veteran's appeal is not presently docketed for a CUE 
review of any past Board decision under 38 U.S.C.A. § 7111.  
If the veteran wishes to obtain such a review, he must file a 
motion with the Board.  See 38 C.F.R. §§ 20.1400-20.1406 
(2003).  The veteran is advised that if he chooses to file 
such a motion, the allegations of error must be specific in 
nature and must relate to the evidence on file at the time 
the challenged decision was made.  Allegations that amount to 
a mere disagreement as to how the evidence was weighed and 
balanced in past decisions will not raise a valid claim of 
CUE.  

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held 
that where the law and not the evidence is dispositive, the 
claim should be denied or the appeal terminated because of 
absence of legal merit or the lack of entitlement under the 
law.  As the law is dispositive of this case, the benefit of 
the doubt rule is not for application.  Consequently, the 
Board finds that, as a matter of law, the veteran is not 
entitled to an effective date earlier than August 10, 1988, 
for a grant of entitlement to a total rating for PTSD.  


ORDER

An effective date earlier than October 3, 1988, for a 100 
percent rating for post-traumatic stress disorder is denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



